 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ERIK ABELINO MARCELENO,                              1:17-cv-01136 LJO-GSA (PC)

12                       Plaintiff,
                                                           ORDER DENYING MOTION FOR
13           v.                                            APPOINTMENT OF COUNSEL

14    CALIFORNIA DEPARTMENT OF                             (Document# 27)
      CORRECTIONS AND
15    REHABILITATION, et al,
16                       Defendants.
17

18

19          On August 9, 2019, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

20   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

21   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

22   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

23   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

24   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

25   section 1915(e)(1). Rand, 113 F.3d at 1525.

26          Without a reasonable method of securing and compensating counsel, the court will seek

27   volunteer counsel only in the most serious and exceptional cases. In determining whether

28   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

                                                       1
 1   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 2   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 3           In the present case, the court does not find the required exceptional circumstances.

 4   Plaintiff asserts that he does not have adequate access to the law library, the prison is under lock-

 5   down, and his chronic pain makes it difficult for him to litigate this case. These conditions do not

 6   make plaintiff’s case exceptional under the law. At this stage in the proceedings, the court cannot

 7   make a determination that plaintiff is likely to succeed on the merits. While the court has found

 8   that “Plaintiff states a cognizable claim against defendant Mora for use of excessive force in

 9   violation of the Eighth Amendment,” this finding is not a determination that plaintiff is likely to

10   succeed on the merits. (ECF No. 18 at 5:27-28.) Service of process is underway, but the

11   defendant has not appeared in the case. Based on the record in this case, plaintiff is able to

12   adequately articulate his claims. Further, the legal issue in this case B whether defendant Mora

13   used excessive force against plaintiff B is not complex. Therefore, plaintiff=s motion shall be

14   denied without prejudice to renewal of the motion at a later stage of the proceedings.

15           For the foregoing reasons, plaintiff=s motion for the appointment of counsel is HEREBY

16   DENIED, without prejudice.

17
     IT IS SO ORDERED.
18

19       Dated:     August 22, 2019                                /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

                                                          2
